[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ALIMONY PENDENTE LITE (109.01)
The Defendant requested that the Plaintiff be ordered to pay alimony and counsel fees during the pendency of this action.
A hearing was held on November 10, 1999 and November 19, 1999. The Plaintiff testified and the court observed her demeanor and evaluated her credibility. In addition, the court reviewed and considered exhibits, sworn financial affidavits and the trial memorandum submitted by the Plaintiff. Although requested to do so, the Defendant chose not to file a memorandum in support of his motion.
Since May, 1993, both parties have lived off investment income and savings. The only earned income, of recent years, resulted from the Defendant's teaching a single course at Wesleyan University for which he was paid $4300. He will be teaching another course this spring for approximately the same salary.
The Defendant has an account with Fidelity Investments which generated approximately $70,000 per year for the last two years and its principal balance is approximately $279,000.
Defendant claims that should he be forced to vacate the CT Page 16451 premises he would need an award of alimony in order to pay for the cost of a place to live. However, he has only looked at six possible places, and restricted his search to the Darien-New Canaan area. He claims that his rent expense will be between $2400 to $2800 per month for a two bedroom apartment. Though he only teaches one course at Wesleyan University and refuses to seek other work, he has spent, and is planning to spend, significant funds on travel and vacations.
The Defendant has the present ability both to afford housing, though perhaps not in Darien or New Canaan, and to generate additional earnings.
The Plaintiff's motion for alimony pendente lite is denied.
HILLER, J.